Citation Nr: 0935729	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for left ear disability 
other than hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Rippel, Counsel





INTRODUCTION

The Veteran served on active duty from July 1993 to May 1994, 
October 1995 to August 1998 and May 1999 to September 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  Jurisdiction over the case was subsequently 
transferred to the RO in Oakland, California, and then the RO 
in Baltimore, Maryland.  The Board notes that the record 
reflects that the Veteran has since relocated to Texas.

When this case was most recently before the Board in November 
2008, it was decided in part and remanded in part.  It has 
since been returned to the Board for further appellate 
action.  


FINDINGS OF FACT

1.  A psychiatric disability, currently diagnosed as 
schizoaffective disorder, bipolar type, is etiologically 
related to service.  

2.  Deformity and scarring of the left ear are etiologically 
to service.  


CONCLUSIONS OF LAW

1.  Psychiatric disability, currently diagnosed as 
schizoaffective disorder-bipolar type, was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Deformity and scarring of the left ear were incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records for the Veteran's last period of 
service are unavailable but have been referred to in military 
medical records dated shortly after service separation in 
1999.  A Request for Information completed in 2002 notes that 
the National Personnel Records Center (NPRC) reported that 
searches for hospital records from Fort Campbell for 1999 
were unsuccessful.  The Board finds that the RO and the 
Appeals Management Center (AMC) have undertaken all indicated 
development to obtain available service records.  
Accordingly, the Board proceeds with appellate review mindful 
that when a veteran's records have been lost or are otherwise 
unavailable, the Board has a heightened duty to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

Psychiatric Disability

The Veteran seeks service connection for an acquired 
psychiatric disability.  He contends that bipolar disorder 
was first manifested during his military service and 
ultimately was the reason for his discharge from service.  He 
maintains that it was his understanding that bipolar disorder 
was brought on by certain "triggers" or traumatic 
circumstances.  In addition, he contends that the disorder 
was aggravated by many events in service, to include the time 
he spent stationed in Kuwait from January 1998 to May 1998 
during Operation Desert Thunder.  He has indicated that he 
saw a military counselor while stationed at Ft. Benning and 
Ft. Campbell. 

As to findings of a personality disorder in the record, the 
Board notes that personality disorders are not compensable 
diseases.  However, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service connected.  38 C.F.R. § 4.127.  

Although treatment records are unavailable for the Veteran's 
last period of service, a September 1999 statement from the 
Mental Health Division of the 101st Airborne (Air Assault) 
Division reflects treatment since May 1999 for psychiatric 
disorders, including major depressive disorder, dysthymia and 
generalized anxiety disorder.  His condition was noted as 
improved but subject to panic attacks in times of stress.  It 
was felt his condition was best managed with medication 
compliance and psychiatric follow-up.  An August 2003 
statement from the army reflects that the condition was 
identified and treated during a prior enlistment.  A DD Form 
214 notes that the Veteran was separated from service in 
September 1999 by reason of a "physical condition, not a 
disability."  

Additionally, in a January 2003 letter, Dr. F.T. noted that 
the Veteran was currently diagnosed with bipolar affective 
disorder, and an August 2002 report from him shows that the 
Veteran reported that he had a long history of depression 
going back to age 12.  VA multidisciplinary treatment plan in 
March 2004 reflects a diagnosis of adjustment disorder, not 
otherwise specified.  

The Veteran's clinical psychologist indicated in August 2007 
that she treated him for major depression and anxiety.  Based 
upon careful history obtained in her initial assessment and 
discussions in subsequent sessions, she found that the 
Veteran did not have major depression and anxiety.  She 
explained that he first decompensated in service and required 
intense treatment, and that this was precipitated by 
stressors in his military experiences in the Gulf War.  She 
explained that he had no psychiatric treatment prior to 
service and further noted that the episode previously 
referred to, in which the Veteran and his sister spoke with a 
minister about the illness of a relative, was not mental 
health treatment.  

The Veteran continues to maintain that he had no psychiatric 
treatment prior to service.  

In light of the Veteran's psychiatric history, to include 
reported psychiatric symptoms in service and the diagnosis of 
an acquired psychiatric disorder after service, the Board 
directed that the Veteran be afforded a VA examination to 
determine the nature and etiology of any currently present 
acquired psychiatric disorders.  In a January 2009 written 
report, the examining clinical psychologist opined that the 
Veteran's current diagnoses, schizoaffective disorder-bipolar 
type and dysthymic disorder, early onset, and personality 
disorder, were present in service.  He explained that the 
personality disorder preexisted service and was not related 
to service.  He also opined that schizoaffective disorder-
bipolar type is etiologically related to service.  The 
examiner explained that the depression and generalized 
anxiety manifested in service were the starting point of a 
cluster of symptoms that developed in to schizoaffective-
bipolar type disorder.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  In this case, the Veteran's private 
examiners and a VA examiner are clinical psychologists and 
are competent to render diagnoses and opinions.  These 
competent opinions of record, as detailed above and 
consistent with the contemporaneous treatment records, show 
that the Veteran's present acquired psychiatric disability is 
related to service.  As to the findings of dysthymic 
disorder, early onset, the 2009 VA examination report appears 
to indicate that what had been characterized as 
manifestations of depression in service was really the 
initial presentation of his schizoaffective disorder.  

VA must consider all favorable lay evidence of record.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has 
accordingly carefully considered the lay evidence offered by 
the Veteran and the medical evidence, and finds that the 
evidence supportive of the nexus is at least as probative as 
that against the nexus.  Accordingly, and in particular 
considering the heightened duty to carefully consider the 
benefit-of-the-doubt rule in this claim, the Board concludes 
that service connection is warranted for the Veteran's 
acquired psychiatric disability, most recently classified as 
schizoaffective disorder-bipolar type.

Left Ear Disability other than Hearing Loss

The Board has reviewed the available service treatment 
records as well as the post service record and has concluded 
that there is credible supporting evidence as to ear surgery 
in service as described by the Veteran.  In addition, the 
Board has found the Veteran's statements concerning in-
service surgery to be credible.  Consequently, in its most 
recent remand, the Board instructed that an examination of 
the left ear be conducted and that the examiner describe any 
currently present scarring of the left ear and indicate 
whether it is consistent with ear surgery.  Since service 
medical records documenting the surgery are not available, 
the examiner was to assume that the surgery described by the 
Veteran did occur.  

The Veteran was afforded a VA examination of the left ear in 
January 2009.  The examiner noted the infection of the outer 
ear while the Veteran was stationed at Fort Campbell in 1999 
and the excision and drainage which resulted in hypertrophied 
and deformed soft tissue.  The diagnosis was 
cellulitis/abscess left outer ear tissue status post incision 
and drainage times two, and deformity/scar left outer ear.  

As noted, the evidence is sufficient to establish that the 
surgery occurred.  With the addition of the recent diagnosis 
by the VA examiner, there is also a clear diagnosis of 
residuals consistent with the described surgery and a nexus 
opinion relating the deformity/scarring to service.  The 
Board has concluded that the evidence supportive of the 
diagnosis and the nexus is at least as probative as that 
against the diagnosis.  Accordingly, the Board concludes that 
service connection is warranted for the deformity and 
scarring resulting from the incision and drainage of the left 
ear in service.


ORDER

Entitlement to service connection for psychiatric disability, 
currently diagnosed as schizoaffective disorder, bipolar 
type, is granted.

Entitlement to service connection for deformity and scarring 
of the left ear is granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


